Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 12, 15, 16, and 18-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 5, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kozat et al. (US 2011/0154327, hereinafter Kozat) in view of McAlister (US 9,128,899, hereinafter McAlister).

Regarding claim 1, Kozat discloses 
A controller including a processor and a memory, the controller being configured to (paragraph [0018]: computer program may be stored in a computer readable storage medium; paragraph [0026]: CPU, memory):
In case where the first application ... is the same as the second application ..., send a message from a context under a control of the first virtual machine to a context under a control of the second virtual machine (paragraph [0012]: A load balancer/router decides which job of a particular application is to be forwarded to which virtual machine (VM) when there are more than one VM supporting the same application; paragraph [0014]: at each VM, a monitoring system keeps track of the service backlog on that VM (i.e., the number of unfinished jobs) … When the central entity decides that some of the active machines can be turned off for power savings, the application jobs queued at those machines can be … (ii) rerouted to one of the VMs of the same application using the load balancer/router, (iii) moved to other physical machines by VM migration (hence more than one VM on the same physical machine can be serving the same application); In other words, newly routed job in a queue in association with a VM is rerouted to queue in association with other VM of the same application at the time of power saving mode); and
in case a where the first application ... is different from the second application ..., control not to send a message from a context under a control of the first virtual machine to a context under a control of the second virtual machine (paragraph [0014]: at each VM, a monitoring system keeps track of the service backlog on that VM (i.e., the number of unfinished jobs) … When the central entity decides that some of the active machines can be turned off for power savings, the application jobs queued at those machines can be … (ii) rerouted to one of the VMs of the same application using the load balancer/router, (iii) moved to other physical machines by VM migration (hence more than one VM on the same physical machine can be serving the same application); In other words, In other words, newly routed job in a queue in association with a VM is rerouted to queue in association with other VM of the same application at the time of power saving mode. It means that there is no communication between VMs running different application at the time of power saving mode).
Kozat does not teach in case a where the application identification information is the same as the second application identification information ... in case where the first application identification information is different from the second application identification information. 
McAlister teaches in case a where the application identification information is the same as the second application identification information ... in case where the first application identification information is different from the second application identification information (col. 6, lines 31-44: Especially in a cloud computing environment, settings where computing infrastructure and/or virtual machines are offered as a service do not allow for ready control of the particular applications or mix of applications, making application failover and failover planning particularly challenging. In one variation, application failover may be realized on a per-application basis by identifying two or more data centers running (or capable of running) the same application. A front end of such an application may only be sending traffic to one of the data centers. In such variations, user load from the application in the one data center could, in the event of data center or application failure, be shifted over to the same application in the other data center; col. 7, lines 42-49: in the event Data Center A 1000 fails, or one of the application servers 1070, 1080 in Data Center A 1000 fail, the affected application(s) may have their load/usage moved or re-directed to a back-up or secondary data center, such as Data Center B 1100. In some variations, each application may be identified or identifiable by a globally unique identifier assigned when the application is created; col. 15, lines 36-39: a failed application may have its load moved to another data center where an instance of that application is already active; col. 17, lines 8-18: the application identifier 6110 may be standardized across data centers. In such variations, the application identifier may be used to identify the same application across multiple data centers ... that unique identifier may also be used as the application identifier 6110 for shadow load calculation purposes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching, i.e., when some of active machines can be turned off for power saving, rerouting application jobs queue running on a VM to other VM of same application using the load balancer, of Kozat, by shifting user load from the application running on a virtual machine in a data center to the same application running on the other virtual machine in the other data center by referring to application identifier in case of in the event of data center or application failure of McAlister, thereby rerouting application jobs queue running on a VM to other VM of same application using the load balancer by referring to application identifier when some of active machines can be turned off for power saving. The motivation would have been to ensure robustness and accessibility of cloud resource and applications should take these changes into account dynamically (McAlister col. 1, lines 23-27).

Regarding claim 5, Kozat discloses 
A control method for an information processing apparatus having a plurality virtual machines including a first virtual machine and a second virtual machine (Fig. 1, 2):
executing, by the first virtual machine, an application; executing, by the second virtual machine, an application; sending, in case where the first application ... is the same as the second application ..., a message from a context under a control of the first virtual machine to a context under a control of the second virtual machine (paragraph [0012]: A load balancer/router decides which job of a particular application is to be forwarded to which virtual machine (VM) when there are more than one VM supporting the same application; paragraph [0014]: at each VM, a monitoring system keeps track of the service backlog on that VM (i.e., the number of unfinished jobs) … When the central entity decides that some of the active machines can be turned off for power savings, the application jobs queued at those machines can be … (ii) rerouted to one of the VMs of the same application using the load balancer/router, (iii) moved to other physical machines by VM migration (hence more than one VM on the same physical machine can be serving the same application); In other words, newly routed job in a queue in association with a VM is rerouted to queue in association with other VM of the same application at the time of power saving mode); and
not sending, in case a where the first application ... is different from the second application ..., a message from a context under a control of the first virtual machine to a context under a control of the second virtual machine (paragraph [0014]: at each VM, a monitoring system keeps track of the service backlog on that VM (i.e., the number of unfinished jobs) … When the central entity decides that some of the active machines can be turned off for power savings, the application jobs queued at those machines can be … (ii) rerouted to one of the VMs of the same application using the load balancer/router, (iii) moved to other physical machines by VM migration (hence more than one VM on the same physical machine can be serving the same application); In other words, In 
Kozat does not teach executing, by the first virtual machine, an application identified by first application identification information;  executing, by the first virtual machine, an application identified by first application identification information; ... in case a where the application identification information is the same as the second application identification information ... in case where the first application identification information is different from the second application identification information. 
McAlister teaches in case a where the application identification information is the same as the second application identification information ... in case where the first application identification information is different from the second application identification information (col. 6, lines 31-44: Especially in a cloud computing environment, settings where computing infrastructure and/or virtual machines are offered as a service do not allow for ready control of the particular applications or mix of applications, making application failover and failover planning particularly challenging. In one variation, application failover may be realized on a per-application basis by identifying two or more data centers running (or capable of running) the same application. A front end of such an application may only be sending traffic to one of the data centers. In such variations, user load from the application in the one data center could, in the event of data center or application failure, be shifted over to the same application in the other data center; col. 7, lines 42-49: in the event Data Center A 1000 fails, or one of the application servers 1070, 1080 in Data Center A 1000 fail, the affected application(s) may have their load/usage moved or re-directed to a back-up or secondary data center, such as Data Center B 1100. In some variations, each application may be identified or identifiable by a globally unique identifier assigned when the application is created; col. 15, lines 36-39: a failed application may have its load moved to another data center where an instance of that application is already active; col. 17, lines 8-18: the application identifier 6110 may be standardized across data centers. In such variations, the application identifier may be used to identify the same application across multiple data centers ... that unique identifier may also be used as the application identifier 6110 for shadow load calculation purposes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching, i.e., when some of active machines can be turned off for power saving, rerouting application jobs queue running on a VM to other VM of same application using the load balancer, of Kozat, by shifting user load from the application running on a virtual machine in a data center to the same application running on the other virtual machine in the other data center by referring to application identifier in case of in the event of data center or application failure of McAlister, thereby rerouting application jobs queue running on a VM to other VM of same application using the load balancer by referring to application identifier when some of active machines can be turned off for power saving. The motivation would have been to ensure robustness and accessibility of cloud resource and applications should take these changes into account dynamically (McAlister col. 1, lines 23-27).

Regarding claim 28, Kozat discloses 
An information processing apparatus having a plurality of virtual machines including a first virtual machine that executes an application ... and a second virtual machine that executes an application ..., the information processing apparatus comprising (Fig. 1, 2):
a controller including a processor and a memory, the controller being configured to (Fig. 3):
in case where the first application ... is the same as the second application ..., send a message from the first virtual machine to the second virtual machine (paragraph [0012]: A load balancer/router decides which job of a particular application is to be forwarded to which virtual machine (VM) when there are more than one VM supporting the same application; paragraph [0014]: at each VM, a monitoring system keeps track of the service backlog on that VM (i.e., the number of unfinished jobs) … When the central entity decides that some of the active machines can be turned off for power savings, the application jobs queued at those machines can be … (ii) rerouted to one of the VMs of the same application using the load balancer/router, (iii) moved to other physical machines by VM migration (hence more than one VM on the same physical machine can be serving the same application); In other words, newly routed job in a queue in association with a VM is rerouted to queue in association with other VM of the same application at the time of power saving mode); and
in case a where the first application ... is different from the second application ..., control not to send a message from the first virtual machine to the second virtual machine (paragraph [0014]: at each VM, a monitoring system keeps track of the service backlog on that VM (i.e., the number of unfinished jobs) … When the central entity decides that some of the active machines can be turned off for power savings, the application jobs queued at those machines can be … (ii) rerouted to one of the VMs of the same application using the load balancer/router, (iii) moved to other physical machines by VM migration (hence more than one VM on the same physical machine can be serving the same application); In other words, In other words, newly routed job in a queue in association with a VM is rerouted to queue in association with other VM of the same application at the time of power saving mode. It means that there is no communication between VMs running different application at the time of power saving mode).
Kozat does not teach first virtual machine that executes an application identified by first application identification information and a second virtual machine that executes an application identified by second application identification information ... in case a where the application identification information is the same as the second application identification information ... in case where the first application identification information is different from the second application identification information. McAlister teaches first virtual machine that executes an application identified by first application identification information and a second virtual machine that executes an application identified by second application identification information ... in case a where the application identification information is the same as the second application identification information ... in case where the first application identification information is different from the second application identification information (col. 6, lines 31-44: Especially in a cloud computing environment, settings where computing infrastructure and/or virtual machines are offered as a service do not allow for ready control of the particular applications or mix of applications, making application failover and failover planning particularly challenging. In one variation, application failover may be realized on a per-application basis by identifying two or more data centers running (or capable of running) the same application. A front end of such an application may only be sending traffic to one of the data centers. In such variations, user load from the application in the one data center could, in the event of data center or application failure, be shifted over to the same application in the other data center; col. 7, lines 42-49: in the event Data Center A 1000 fails, or one of the application servers 1070, 1080 in Data Center A 1000 fail, the affected application(s) may have their load/usage moved or re-directed to a back-up or secondary data center, such as Data Center B 1100. In some variations, each application may be identified or identifiable by a globally unique identifier assigned when the application is created; col. 15, lines 36-39: a failed application may have its load moved to another data center where an instance of that application is already active; col. 17, lines 8-18: the application identifier 6110 may be standardized across data centers. In such variations, the application identifier may be used to identify the same application across multiple data centers ... that unique identifier may also be used as the application identifier 6110 for shadow load calculation purposes). It would have 

Regarding claim 29, Kozat discloses 
A control method for an information processing apparatus having a plurality virtual machines including a first virtual machine and a second virtual machine (Fig. 1, 2):
executing, by the first virtual machine, an application; executing, by the second virtual machine, an application; sending, in case where the first application ... is the same as the second application ..., a message from the first virtual machine to the second virtual machine (paragraph [0012]: A load balancer/router decides which job of a particular application is to be forwarded to which virtual machine (VM) when there are more than one VM supporting the same application; paragraph [0014]: at each VM, a monitoring system keeps track of the service backlog on that VM (i.e., the number of unfinished jobs) … When the central entity decides that some of the active machines can be turned off for power savings, the application jobs queued at those machines can be … (ii) rerouted to one of the VMs of the same application using the load balancer/router, (iii) moved to other physical machines by VM migration (hence more than one VM on the same physical machine can be serving the same application); In other words, newly routed job in a queue in association with a VM is rerouted to queue in association with other VM of the same application at the time of power saving mode); and
not sending, in case a where the first application ... is different from the second application ..., a message from the first virtual machine to the second virtual machine (paragraph [0014]: at each VM, a monitoring system keeps track of the service backlog on that VM (i.e., the number of unfinished jobs) … When the central entity decides that some of the active machines can be turned off for power savings, the application jobs queued at those machines can be … (ii) rerouted to one of the VMs of the same application using the load balancer/router, (iii) moved to other physical machines by VM migration (hence more than one VM on the same physical machine can be serving the same application); In other words, In other words, newly routed job in a queue in association with a VM is rerouted to queue in association with other VM of the same application at the time of power saving mode. It means that there is no 
Kozat does not teach executing, by the first virtual machine, an application identified by first application identification information;  executing, by the first virtual machine, an application identified by first application identification information; ... in case a where the application identification information is the same as the second application identification information ... in case where the first application identification information is different from the second application identification information. McAlister teaches in case a where the application identification information is the same as the second application identification information ... in case where the first application identification information is different from the second application identification information (col. 6, lines 31-44: Especially in a cloud computing environment, settings where computing infrastructure and/or virtual machines are offered as a service do not allow for ready control of the particular applications or mix of applications, making application failover and failover planning particularly challenging. In one variation, application failover may be realized on a per-application basis by identifying two or more data centers running (or capable of running) the same application. A front end of such an application may only be sending traffic to one of the data centers. In such variations, user load from the application in the one data center could, in the event of data center or application failure, be shifted over to the same application in the other data center; col. 7, lines 42-49: in the event Data Center A 1000 fails, or one of the application servers 1070, 1080 in Data Center A 1000 fail, the affected application(s) may have their load/usage moved or re-directed to a back-up or secondary data center, such as Data Center B 1100. In some variations, each application may be identified or identifiable by a globally unique identifier assigned when the application is created; col. 15, lines 36-39: a failed application may have its load moved to another data center where an instance of that application is already active; col. 17, lines 8-18: the application identifier 6110 may be standardized across data centers. In such variations, the application identifier may be used to identify the same application across multiple data centers ... that unique identifier may also be used as the application identifier 6110 for shadow load calculation purposes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching, i.e., when some of active machines can be turned off for power saving, rerouting application jobs queue running on a VM to other VM of same application using the load balancer, of Kozat, by shifting user load from the application running on a virtual machine in a data center to the same application running on the other virtual machine in the other data center by referring to application identifier in case of in the event of data center or application failure of McAlister, thereby rerouting application jobs queue running on a VM to other VM of same application using the load balancer by referring to application identifier when some of active machines can be turned off for power saving. The motivation would have been to ensure robustness and accessibility of cloud resource and applications should take these changes into account dynamically (McAlister col. 1, lines 23-27).

Claims 3, 4, 12, 16, 19, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kozat et al. (US 2011/0154327, hereinafter Kozat) in view of .

Regarding claim 3, Kozat in view of McAlister does not teach wherein the controller is further configured to generate threads and execute an operating system (OS) provided separately from the first virtual machine and the second virtual machine, the first virtual machine uses a first thread and the second virtual machine uses a second thread, and the first virtual machine requests generation of the second thread, and in response to the request to generate the second thread, the controller generates the second thread. Hannon teaches wherein the controller is further configured to generate threads and execute an operating system (OS) provided separately from the first virtual machine and the second virtual machine, the first virtual machine uses a first thread and the second virtual machine uses a second thread, and the first virtual machine requests generation of the second thread, and in response to the request to generate the second thread, the controller generates the second thread (paragraph [0034]: the thread ID is generated by the OS on thread creation and may correspond to an OS process ID (PID). In turn, each application (or VMM) may have a unique application ID; paragraph [0035]: In the case of a VMM, when a new VM is created, the VMM generates a VM-ID. This VM-ID may be used to correspond to the thread ID of the message, and the application ID may be unique to the VMM. These values along with the associated APIC IDs may be communicated to the power management controller, e.g., via a sideband interface. In turn the power management controller may utilize the VM-ID and the APIC 

Regarding claim 4, Kozat in view of McAlister does not teach a first virtual machine that uses a first thread, a second virtual machine that uses a second thread, and the controller is further configured to generate thread management information for use in managing at least one of the threads, wherein the thread management information has a least identification numbers corresponding to (i) the first application identification information and the first thread and (ii) the second application identification information and the second thread. 
Hannon teaches a first virtual machine that uses a first thread, a second virtual machine that uses a second thread, and the controller is further configured to generate thread management information for use in managing at least one of the threads, wherein the thread management information has a least identification numbers corresponding to (i) the first application identification information and the first thread and (ii) the second application identification information and the second thread (paragraph [0035]: In the case of a VMM, when a new VM is created, the VMM generates a VM-ID. This VM-ID may be used to correspond to the thread ID of the message, and the application ID may be unique to the VMM. These values along with the associated APIC IDs may be communicated to the power management controller, e.g., via a sideband interface. In turn the power management controller may utilize the VM-ID and the APIC ID to control power for each pool of resources). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching, i.e., rerouting application jobs queue running on a VM to other VM of same application using the load balancer by referring to application identifier when some of active machines can be turned off for power saving, of Kozat in view of McAlister, by generating, by VMM, a VM-ID corresponding to thread ID and application ID of Hannon, thereby rerouting application jobs queue running on a VM with VM-ID corresponding to thread ID to other VM with VM-ID corresponding to thread ID of same application with application ID using the load balancer when some of active machines can be turned off for power saving. The motivation would have been to utilize the VM-ID and the APIC ID to facilitate to control power for each pool of resources (Hannon paragraph [0035]).

Regarding claim 12, Kozat does not teach wherein the identification numbers corresponding to the first application identification information and the second application identification information are the same in the case where the first application identification information is the same as the second application identification information, and the identification numbers corresponding to the first application identification information and the second application identification information are different from each other in the case where the first application identification information is different from the second application identification information. 
McAlister teaches wherein the identification numbers corresponding to the first application identification information and the second application identification information are the same in the case where the first application identification information is the same as the second application identification information, and the identification numbers corresponding to the first application identification information and the second application identification information are different from each other in the case where the first application identification information is different from the second application identification information (col. 6, lines 31-44: Especially in a cloud computing environment, settings where computing infrastructure and/or virtual machines are offered as a service do not allow for ready control of the particular applications or mix of applications, making application failover and failover planning particularly challenging. In one variation, application failover may be realized on a per-application basis by identifying two or more data centers running (or capable of running) the same application. A front end of such an application may only be sending traffic to one of the data centers. In such variations, user load from the application in the one data center could, in the event of data center or application failure, be shifted over to the same application in the other data center; col. 7, lines 42-49: in the event Data Center A 1000 fails, or one of the application servers 1070, 1080 in Data Center A 1000 fail, the affected application(s) may have their load/usage moved or re-directed to a back-up or secondary data center, such as Data Center B 1100. In some variations, each application may be identified or identifiable by a globally unique identifier assigned when the application is created; col. 15, lines 36-39: a failed application may have its load moved to another data center where an instance of that application is already active; col. 17, lines 8-18: the application identifier 6110 may be standardized across data centers. In such variations, the application identifier may be used to identify the same application across multiple data centers ... that unique identifier may also be used as the application identifier 6110 for shadow load calculation purposes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching, i.e., when some of active machines can be turned off for power saving, rerouting application jobs queue running on a VM to other VM of same application using the load balancer, of Kozat, by shifting user load from the application running on a virtual machine in a data center to the same application running on the other virtual machine in the other data center by referring to application identifier in case of in the event of data center or application failure of McAlister, thereby rerouting application jobs queue running on a VM to other VM of same application using the load balancer by referring to application identifier when some of active machines can be turned off for power saving. The motivation would have been to ensure robustness and accessibility of cloud 

Regarding claims 16 and 19, Kozat in view of McAlister does not teach wherein first virtual machine uses a first thread, the second virtual machine uses a second thread, and controller is further configured to: generate a new thread according to a running of an extension program including a command that is interpreted and executed by the first virtual machine that uses a first thread; and generate a new virtual machine which uses the generated new thread, wherein the second thread used by the second virtual machine is generated as the new thread and the second virtual machine is generated as the new virtual machine. Hannon teaches wherein first virtual machine uses a first thread, the second virtual machine uses a second thread, and controller is further configured to: generate a new thread according to a running of an extension program including a command that is interpreted and executed by the first virtual machine that uses a first thread; and generate a new virtual machine which uses the generated new thread, wherein the second thread is generated as the new thread and the second virtual machine is generated as the new virtual machine (paragraph [0035]: In the case of a VMM, when a new VM is created, the VMM generates a VM-ID. This VM-ID may be used to correspond to the thread ID of the message, and the application ID may be unique to the VMM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching, i.e., VMs running same or different application on it, of Kozat, by generating, 

Regarding claims 23 and 27, Kozat in view of McAlister does not teach a wherein the controller is further configured to generate, by the first virtual machine, a thread for the application identified by the first application identification information. 
Hannon teaches a wherein the controller is further configured to generate, by the first virtual machine, a thread for the application identified by the first application identification information (paragraph [0035]: In the case of a VMM, when a new VM is created, the VMM generates a VM-ID. This VM-ID may be used to correspond to the thread ID of the message, and the application ID may be unique to the VMM. These values along with the associated APIC IDs may be communicated to the power management controller, e.g., via a sideband interface. In turn the power management controller may utilize the VM-ID and the APIC ID to control power for each pool of resources). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching, i.e., rerouting application jobs queue running on a VM to other VM of same application using the load balancer by referring to application identifier when some of active machines can be turned off for power saving, of Kozat in view of McAlister, by generating, by VMM, a VM-ID corresponding to thread ID and application ID of Hannon, thereby rerouting application jobs queue running on a VM with VM-ID corresponding to thread ID to other VM with VM-ID corresponding to thread ID of same .

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozat et al. (US 2011/0154327, hereinafter Kozat) in view of McAlister (US 9,128,899, hereinafter McAlister) as applied to claims 1 and 5, and further in view of Corrie (US 2013/0160011, hereinafter Corrie).

Regarding claims 15 and 18, Kozat in view of McAlister does not teach wherein the first virtual machine uses a first thread included in a native program, the first virtual machine corresponding to the first thread is generated, and the first virtual machine interprets and executes a command included in an extension program. 
Corrie teaches wherein the first virtual machine uses a first thread included in a native program, the first virtual machine corresponding to the first thread is generated, and the first virtual machine interprets and executes a command included in an extension program (Fig. 1: VM 112, VM 114, VM 116; paragraph [0027]: runtime environment 132 is a runtime having a plurality of native internal JVM threads executing on guest OS 130. While these native internal JVM threads run within the process of runtime environment 132 … Java thread 208 may be mapped one-to-one to a native thread managed by the underlying guest OS 130). It would have been obvious to one of ordinary skill in the art before the effective filing date .

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kozat et al. (US 2011/0154327, hereinafter Kozat) in view of McAlister (US 9,128,899, hereinafter McAlister) as applied to claims 1 and 5, and further in view of Mori (US 2012/0023493, hereinafter Mori).

Regarding claims 20 and 24, Kozat in view of McAlister does not teach further comprising: a display, wherein the controller is further configured to cause the display to indicate an error in the case where the first application identification information is different from the second application identification information. Mori teaches further comprising: a display, wherein the controller is further configured to cause the display to indicate an error in the case where the first application identification information is different from the second application identification information (paragraph [0054]: When it is difficult to reserve the predicted-to-be-used resource (S16: NO), the verification unit 14 causes the display unit .

Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kozat et al. (US 2011/0154327, hereinafter Kozat) in view of .

Regarding claims 21 and 25, Kozat in view of McAlister does not teach wherein the message is a message to request an image data obtainment. Ota teaches wherein the message is a message to request an image data obtainment (paragraph [0026]: the image forming apparatus 4 makes a print request to the application server group 1, and receives print data from the application server group 1 in response to the print request to thereby perform print processing for the received print data; paragraph [0033]: The front-end processing unit 101 functions as a request reception unit that stores a message corresponding to the job in a storage unit (queue service 22), in response to the reception of a job processing request from an information processing apparatus such as the PC 3, the image forming apparatus 4, or the like; paragraph [0040]: The VM 402 includes a front-end processing unit 4021 and an agent 4022. The front-end processing unit 4021 corresponds to the front-end processing unit 101 shown in FIG. 3. The front-end processing unit 4021 receives a processing request from a user via the load balancer 401. The front-end processing unit 4021 has a function that receives a request from an external network. Also, the front-end processing unit 4021 has a function that transmits a processing request to the back-end processing unit 4031 via the queue 4042; paragraph [0067]: The processing as described with reference to FIG. 7 is processing performed by the VM included in an application, and the VM included in the same application performs the same processing (the same goes for the processing of the flowchart shown in FIG. 8). In this example, the job to be processed is intended to be a job corresponding to image processing). In this example). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching, i.e., rerouting application jobs queue running on a VM to other VM of same application using the load balancer by referring to application identifier when some of active machines can be turned off for power saving, of Kozat in view of McAlister by sending, by VM running application, print request to the other VM running same application, and receiving requested print to be transmitted to external network of Ota. The motivation would have been to improve overall performance of the system for image processing (Ota paragraph [0087]).

Regarding claims 22 and 26, Kozat in view of McAlister does not teach wherein the message is a message to notify an image obtainment completion. Ota teaches wherein the message is a message to notify an image obtainment completion (paragraph [0026]: the image forming apparatus 4 makes a print request to the application server group 1, and receives print data from the application server group 1 in response to the print request to thereby perform print processing for the received print data; paragraph [0033]: The front-end processing unit 101 functions as a request reception unit that stores a message corresponding to the job in a storage unit (queue service 22), in response to the reception of a job processing request from an information processing apparatus such as the PC 3, the image forming apparatus 4, or the like; paragraph [0040]: The VM 402 includes a front-end processing unit 4021 and an agent 4022. The front-end processing unit 4021 corresponds to the front-end processing unit The front-end processing unit 4021 has a function that receives a request from an external network. Also, the front-end processing unit 4021 has a function that transmits a processing request to the back-end processing unit 4031 via the queue 4042; paragraph [0067]: The processing as described with reference to FIG. 7 is processing performed by the VM included in an application, and the VM included in the same application performs the same processing (the same goes for the processing of the flowchart shown in FIG. 8). In this example, the job to be processed is intended to be a job corresponding to image processing). In this example). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching, i.e., rerouting application jobs queue running on a VM to other VM of same application using the load balancer by referring to application identifier when some of active machines can be turned off for power saving, of Kozat in view of McAlister by sending, by VM running application, print request to the other VM running same application, and receiving requested print to be transmitted to external network of Ota. The motivation would have been to improve overall performance of the system for image processing (Ota paragraph [0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY NAHYUN KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/12/2021